Citation Nr: 0033188	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  94-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
improved death pension benefits, to include whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  He died in March 1985.   The appellant is the 
veteran's widow.  This is an appeal from a September 1993 
decision by the Department of Veterans Affairs (VA) Regional 
Office Louisville, Kentucky, Committee on Waivers and 
Compromises that denied entitlement to waiver of recovery of 
an overpayment of improved death pension benefits.  The 
overpayment is in the amount of $12,652.  The case was 
previously before the Board of Veterans' Appeals (Board) in 
October 1996 and February 1997 when it was remanded for 
further action.  In January 1998, the regional office 
confirmed and continued the prior denial.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained to 
the extent possible.

2.  The appellant had been in receipt of improved death 
pension benefits as surviving spouse of the veteran for a 
number of years based on a company annuity as her only 
income.

3.  On eligibility verification reports dated in January 
1990, January 1991, February 1992, and February 1993 the 
appellant indicated that she had no wages or other income 
apart from her company annuity of $93.23 per month.

4.  In July 1993, the regional office terminated the 
appellant's award of improved death pension effective in 
February 1990 due to excess income consisting of wages plus 
her company annuity, resulting in the overpayment in 
question.

5.  The appellant's countable income for 1990 was in excess 
of the maximum permitted of $4,535 for a widow with no 
dependents.

6.  In May 1997, the regional office asked the appellant to 
provide her income from all sources, including wages from 
1990 to 1993, and also to provide a current financial status 
report.  She did not respond to the request and her current 
whereabouts are unknown.

7.  The evidence establishes that there was significant fault 
on the part of the appellant in creation of the overpayment 
by failing to report all of her income to the VA, including 
her wages.

8.  The available evidence does not establish that recovery 
of the overpayment from the appellant would be inequitable.


CONCLUSIONS OF LAW

1.  The appellant's award of improved death pension was 
properly terminated effective in February 1990.  Thus, the 
overpayment of improved death pension of $12,652 was properly 
created.  38 U.S.C.A. §§ 1503, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.660 (2000).  

2.  Recovery of the overpayment of improved death pension 
benefits would not be against the principle of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Over the years since the regional office determined that the 
appellant was overpaid, she has been afforded numerous 
opportunities to clarify her income during the period in 
question, including a hearing in August 1994.  The Board 
remanded the appeal in October 1996 and February 1997, at 
least in part to afford her the opportunity to clarify 
matters.  In May 1997 the regional office wrote to the 
appellant and asked that she provide a report of her income 
from all sources, including wages from 1990 to 1993 and that 
she also provide a financial status report reflecting her 
current income, assets and liabilities.  However, the 
appellant did not respond to the request.  The regional 
office has made a number of attempts to locate the appellant 
and her current whereabouts are unknown.  The Board 
accordingly considers that all necessary notice has been 
furnished and that the VA duty to assist the appellant in 
connection with her claim has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,____ (2000), (to be codified at 38 U.S.C.§§  5103 and 
5103A). 

Prior to 1990 the appellant had been in receipt of improved 
death pension benefits for a number of years as surviving 
spouse of the veteran.  Her awards had been based on her 
reports that a company annuity of $93.23 constituted her only 
income. 

In July 1993 the regional office terminated the appellant's 
award of improved death pension effective in February 1990 
due to excess income consisting of wages received during that 
year as well as her company annuity.  This action resulted in 
the overpayment in question.   

Information of record indicates that the appellant's 
countable income consisting of wages and her company annuity 
exceeded the maximum of $4,535 for a surviving spouse with no 
dependents, effective in December 1989.  38 U.S.C.A. § 1503; 
38 C.F.R. §§ 3.23, 3.271.  Thus, her improved death pension 
was properly terminated on the basis of excess income as of 
February 1990.  The appellant's total income for the 
remaining period of the overpayment, that is, from 1991 to 
1993 is not clear.  In a letter of early 1994 she implied 
that she had worked until October 1993 and at a hearing in 
August 1994 she reported that she had remarried and was also 
receiving social security.  She did not provide dates for her 
remarriage or the initial receipt of social security 
benefits.  In May 1997, the appellant was asked by the 
regional office to clarify her income for years in question 
and she did not respond to the request.  The regional office 
has made a number of attempts to locate the appellant and her 
current whereabouts are unknown.  

A surviving spouse who is receiving pension must notify the 
VA of any material change or expected change in her income or 
other circumstances which would affect her entitlement to 
receive or the rate of the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
she will begin to receive additional income or when her 
marital or dependency status changes.  38 C.F.R. § 3.660.  
Since the appellant has failed to clarify her income for the 
period from 1991 to 1993, the Board concludes that the 
discontinuance of her improved death pension for that period 
was also proper.  Based on the evidence which is available 
and of record, the Board must assume the overpayment of 
$12,652 was properly created.  

The September 1993 decision by the Committee on Waivers and 
Compromises, determined that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
in creation of the overpayment.  Thus, her request for waiver 
of recovery of the indebtedness was not barred on the basis 
of any of those factors.  Since that determination was 
favorable to the appellant, it was not appealed and is not 
part of the issue before the Board.  Nolen v. Gober, 222 F3d. 
1356 (2000).  

The Committee further found that there was fault on the part 
of the appellant in creation of the overpayment by failing to 
promptly report all of her income, including wages, to the 
VA.  The Committee determined that, based on the degree of 
fault on the part of the appellant, recovery of the 
indebtedness would not be against equity and good conscience.  
Thus, her request for waiver of recovery of the overpayment 
was denied.

In determining whether recovery of an indebtedness from a 
claimant would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

Although the appellant was receiving wages in 1990, she did 
not promptly report the receipt of the wages to the VA.  The 
appellant had been advised that the rate of pension paid 
depended in part upon the amount of her income and she had 
been asked to immediately report any change in income to the 
VA.  She had also been advised that her pension had been 
based on her report that her company annuity constituted her 
only income except in 1989 when a small amount of wages were 
included. The regional office had also learned of 1989 wages 
after the fact from a source other than the appellant; 
however, those wages are not involved in the current 
overpayment.  

During an August 1994 hearing at the regional office, the 
appellant related that she had contacted the regional office 
by telephone and asked whether she would be permitted to work 
for a short period and was told that she could do so.  She 
testified that she was not aware that she had to report her 
wages to the VA.  However, the forms which she received over 
the years are clear and unequivocal.  They require that all 
income from any source be reported.  Not only did the 
appellant not report her income, she specifically denied 
having any income from any source.  In the Board's opinion, 
the evidence establishes that the appellant knew or should 
have known that she had to report her wages to the VA; 
however, she did not do so.  Thus, there was fault on the 
part of the appellant in creation of the overpayment.  The 
record does not indicate that there was any fault on the part 
of the regional office in creation of the overpayment. 

On the only financial status report available, a report 
submitted in August 1993, the appellant indicated that her 
only income consisted of her company annuity of $93.23 per 
month.  She listed monthly expenses totaling $676.90.  She 
did not list any appreciable assets or outstanding debts, 
other that a single loan for some $10,000 contracted in 1991, 
apparently for a new automobile.  Thus, the appellant's 
income at that time was considerably less than her expenses.  
However, she reported that she was making payments of some 
$215 on a loan and did not indicate that the loan was 
delinquent.  She did not fill out the spaces provided for 
reporting the difference between her income and expenses.  
She offered no explanation as to how she was meeting her 
listed expenses during the August 1994 regional office 
hearing.  At that hearing the appellant related that she had 
remarried and was in receipt of Social Security benefits.  
Since the appellant did not provide the financial information 
requested by the regional office in May 1997, the amount of 
her Social Security benefits or other income is unknown.  
Because the appellant has not been responsive in submitting a 
clear picture of her financial status, the Board is simply 
unable to conclude that recovery of the overpayment would 
create an undue financial hardship for her.

The record indicates that the appellant was not entitled to 
improved death pension after February 1990 due to excess 
income.  Thus, the amount of the overpayment represented a 
sum to which the appellant was not entitled under the law. 
Failure to recover the indebtedness would therefore result in 
unjust enrichment for the appellant.  The purpose of improved 
death pension is to provide an income supplement for widows 
of veterans with very limited financial resources.  Based on 
the current record, it does not appear that the appellant 
falls within that category.  Thus, recovery of the 
overpayment would not defeat the purpose for which the 
benefits were intended.  There is no indication that the 
appellant relinquished a valuable right or changed position 
by reason of having relied upon the erroneous benefit.  

In view of the above discussion, the Board concludes that 
recovery of the overpayment of improved death pension would 
not be against the principle of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  Under the 
circumstances, it follows that favorable action in connection 
with her appeal for waiver of recovery of the indebtedness is 
not in order.  The appellant has indicated that she has 
severe health problems and suffered a stroke immediately 
before undergoing cardiac bypass surgery in October 1993.  
While the appellant's health problems are unfortunate, those 
problems would not be determinative of the matter under 
consideration.  



ORDER

The overpayment of improved death pension benefits was 
properly created.  Entitlement to waiver of recovery of the 
overpayment of improved death pension is not established.  
The appeal is denied.


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals


 

